Sykes, J.,
delivered the opinion of the court.
Z. A. Brantley by petition asked this court for a rehearing of the cause in which this court held that the initiative and referendum law was legally adopted and that the people under this law had voted to abolish the office of fish and game commissioner, which was held under appointment of the Governor by Brantley. The opinion of the court in this case appears in 113 Miss. 786, 74 So. 662, Ann. Cas. 1917E, 723.
Chapter 99, Laws of 1916, proyided for the establishment of the department of game and fish and for the appointment of a state game and fish commissioner to hold office until the next general election in 1919. Under this law the petitioner was appointed -to this office.
This motion must be overruled and the petition denied, because the term of office to which Brantley was appointed has long since expired. The questions therefore presented by this petition and motion have become academic. There is no practical question before this court for decision. Rights already lost and wrongs already perpetrated cannot be corrected by this court in this manner. Lockard v. Hoy, 113 Miss. 238, 74 So. 137; Whidden v. Broaddus, 108 *658Miss. 664, 67 So. 155; Pafhausen v. State, 94 Miss. 103, 47 So. 897; McDaniel et al. v. Hurt et al., 92 Miss. 197, 41 So. 381.

Motion Overruled.